     Case 3:20-cv-00138 Document 124 Filed 12/01/20 Page 1 of 2 PageID #: 47




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


LAMONT LEE MILLER,

                              Movant,

v.                                                   Case No. 3:20-cv-00138
                                                     Case No. 3:11-cr-00062-01
                                                     Case No. 3:11-cr-00192-01
UNITED STATES OF AMERICA,

                              Respondent.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Movant’s Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255 (ECF No. 111) be denied, and that this civil action be dismissed, with prejudice, and

removed from the docket of this Court. Neither party has filed objections to the Magistrate Judge’s

findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255 (ECF No. 111) be DENIED, and that this civil action be

DISMISSED, with prejudice, and REMOVED from the docket of this Court, consistent with the

findings and recommendations.
    Case 3:20-cv-00138 Document 124 Filed 12/01/20 Page 2 of 2 PageID #: 48




       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      December 1, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
